DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “9,10”, “9,11”, “9,12”, “9,13”, “9,16”, “5,6” and “3,2”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 29, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 31 recites the limitation "foot protection strips" in section “h”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 32, the phrase "if desired" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 21, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stingl (2005/0139421).
	Stingl discloses:
Claim 16: A platform for temporary use in the assembly of elevator equipment in an elevator shaft in a building comprising: 
the platform (Fig. 1a.; 2) being adapted to be arranged substantially in a region of a shaft opening of the elevator shaft (Para. [0006]), wherein the platform in use partially sits on a floor surface of the building and partially protrudes into the elevator shaft through the shaft opening (Para. [0009 & 0020]); 
the platform including a bottom frame and a plurality of bottom plates (Fig. 1b; 15), the 
bottom plates either lie on the bottom frame or are inserted into the bottom frame (Fig. 1b; 16), and the bottom frame includes two lateral bottom bars (Fig. 1b; 16, Para. [0039]);
wherein the bottom frame includes a front transverse bar and a rear transverse 
bar (Fig. 1b; 6a, 6b, Para. [0040]), the front and rear transverse bars interconnecting the two lateral bottom bars (Fig. 1a; 16, 6a, 6b); and 
the bottom frame including at least two intermediate bars that are arranged 
parallel to the two lateral bottom bars and are supported by the front and rear transverse bars (Para. [0021-0022]).  
Claim 21: The platform according to Claim 16 wherein at least one of the bottom plates is an elongated plate element extending substantially over an entire width of the bottom frame (Para. [0039]) and is supported by the two lateral bottom bars (Fig. 1a; 16, 6a, 6b) and the at least two intermediate bars (Para. [0021-0022]).  
Claim 25:  The platform according to Claim 16 including a railing (Fig. 2; 30) and at least one displaceable and removable additional platform (Fig. 2; 2’, Para. [0046]), wherein the railing is fixed on an outside of the bottom frame of the platform and the additional platform is removably attached on the railing (Fig. 2; 13.1-13.4, Para. [0044]), wherein the additional platform can be attached above the railing to laterally project beyond the railing and the bottom frame (Fig. 2), and wherein the additional platform has an entry allowing entry onto the additional platform from the platform (Fig. 2; 38, Para. [0046]).  
Claim 26:  The platform according to Claim 16 including at least a first post and a second post arranged on opposite sides of the shaft opening (Fig. 2; 14), wherein the bottom frame is connectable or fixable in a lower region with the first and second posts (Fig. 2; 12,14,15,16), and wherein the bottom frame is further connected by at least two lateral two-part tension struts to an upper region of the posts (Fig. 2; 11). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 24 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stingl (2005/0139421) as applied to the above claims, and further in view of Berry, Jr. et al. (8,800,717). 
Claim 17: Stingl discloses the platform according to Claim 16 but fails to disclose the at least two intermediate bars being shorter than a length of the two lateral bottom bars whereby when the platform is in use the at least two intermediate bars are completely within the elevator shaft.  
However, Berry, Jr. et al. discloses a platform (Fig. 7; 50) wherein two intermediate bars (Fig. 9; 56) are shorter than a length of the two lateral bottom bars (Fig. 7; 54) whereby when the platform is in use the at least two intermediate bars are completely extended over an open space (Fig. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the platform of Stingl to include the intermediate bars of a shorter length, as taught by Berry, Jr. et al., to allow the intermediate bars to be cantilevered over the open space when in use. 
Claim 18:  Berry, Jr. et al. discloses the platform according to Claim 16 wherein a height of the at least two intermediate bars is smaller (Fig. 9; 56) than a height of the two lateral bottom bars (Fig. 9; 54) and the at least two intermediate bars are connected to the front and the rear transverse bars (Fig. 9; 52) to form a common support plane with upper supports of the two lateral bottom bars and the at least two intermediate bars (Fig. 9).  
Claim 19: Berry, Jr. et al. discloses the platform according to Claim 16 wherein the at least two intermediate bars are arranged in relation to the two lateral bottom bars such that the bottom plates are supported by at least one of the two lateral bottom bars and at least one of the at least two intermediate bars (Fig. 7; 50,52,58).  
Claim 24: Berry, Jr. et al. discloses the platform according to Claim 16 wherein the rear transverse bar is arranged at an end of the bottom frame that protrudes into the elevator shaft and lies on and is connected to the two lateral bottom bars, and including outer guide rails (Figs. 7 & 11; 60) arranged on the two lateral bottom bars whereby the bottom plates guided by the outer guide rails are inserted into the bottom frame, and wherein the rear transverse bar forms a rear stop for the bottom plates (Fig. 10; 52,64).  
Claim 29: Stingl and Berry, Jr. et al. disclose a method for erecting the platform according to Claim 16 for use in a subsequent assembly of elevator equipment in an elevator shaft, the method comprising the steps of:
laying the two lateral bottom bars (Stingl - Fig. 1b; 16, Para. [0039]) on the floor surface such that the lateral
bottom bars are spaced according to a width of the platform and a width of the shaft opening; 
placing and fastening the rear transverse bar on the lateral bottom bars, 
wherein the rear transverse bar (Stingl - Fig. 1b; 6a, 6b, Para. [0040]) is arranged at ends of the lateral bottom bars facing the elevator shaft; 
laying the at least two intermediate bars (Stingl - Para. [0021-0022]) between the lateral bottom bars and 
fastening the at least two intermediate bars to the rear transverse bar such 
that the rear transverse bar rests on the at least two intermediate bars; 
attaching the front transverse bar (Stingl - Fig. 1b; 6a, 6b, Para. [0040]) to the lateral bottom bars and then attaching 
the at least two intermediate bars (Stingl - Para. [0021-0022]) on the front transverse bar such that the lateral bottom bars and the at least two intermediate bars rest on the front transverse bar, wherein the at least two intermediate bars optionally rest indirectly by a support member on the front transverse bar so that a common support plane is formed by upper supports of the lateral bottom bars and the at least two intermediate bars; 
inserting the lateral bottom bars together with the at least two intermediate 
bars (Stingl - Para. [0021-0022]) connected by the rear and front transverse bars (Stingl - Fig. 1b; 6a, 6b, Para. [0040]) to the lateral bottom 
bars (Stingl - Fig. 1b; 16, Para. [0039]) into the elevator shaft through the shaft opening until a selected 
working position of the bottom frame is reached; and  18660-1/235830/IP2457US 
6f) laying or inserting bottom plates (Stingl - Fig. 1b; 15) onto the bottom frame (Stingl - Fig. 1b; 16) either before or after 
performing the step e).  
Claim 30: Stingl and Berry, Jr. et al. disclose the method according to Claim 29 including the further steps of: 
a1) in the execution of the step a) the two lateral bottom bars are positioned on 
the floor surface such that the lateral bottom bars protrude slightly into the elevator shaft through the shaft opening; 
b1) the rear transverse bar in the execution of the step b) is placed and fixed on 
ends of the lateral bottom bars protruding into the elevator shaft; and 
d1) prior to the execution of the step d) the two lateral bottom bars, together with 
the at least two intermediate bars connected by the rear transverse bar to the lateral bottom bars, are inserted into the elevator shaft through the shaft opening until front ends of the at least two intermediate bars opposite the ends protruding into the elevator shaft rest on the floor surface to enable fastening the front transverse bar to the lateral bottom bars inside the elevator shaft (Stingl - Para. [0036]).  
Claim 31: Stingl and Berry, Jr. et al. disclose the method according to Claim 29 including at least one of the further steps of: 
g) fastening outer guide rails (Berry, Jr. et al. - Figs. 7 & 11; 60)   to the lateral bottom bars; 
h) attaching foot protection strips and a railing on the bottom frame (Stingl - Fig. 1b; 16); and 
i) attaching a cable safety device which stabilizes and secures an end of the 
bottom frame protruding into the elevator shaft on a side wall or a rear wall of the elevator shaft.  
Regarding claims 29-31, examiner takes the position that the method claims 29-31 are necessitated by the assembly of claims 16 and 24 because claims 29-31 fail to impose any additional structural limitations. The steps provided can obviously be seen in the above rejections because the lateral bars, transverse bars, intermediate bars and guide rails are all provided and assembled. Thus, the claimed method steps are shown and claims 29-31 are rejected in view of the rejection of claims 16 and 24.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stingl (2005/0139421) as applied to the above claims, and further in view of Wurth et al.  (8,646,576). 
Claim 20: Stingl discloses the platform according to Claim 16 but fails to disclose a passage formed between the bottom plates. 
However, Wurth et al. discloses a platform wherein at least one of the bottom plates in a region between adjacent ones of the at least two intermediate bars has a passage formed therein (Fig. 1a; 27) or is divided into two parts, and wherein the at least one bottom plate having the passage or being divided is supported by only one of the two lateral bottom bars and only one of the at least two intermediate bars.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the platform of Stingl to include a passageway, as taught by Wurth et al., to allow for passage of materials or components from below the platform to the upper work area. 
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stingl (2005/0139421) as applied to the above claims, and further in view of Watson (2003/0015696). 
Claim 27: Stingl discloses the platform according to Claim 26 wherein the first and the second posts each have a holder for receiving a barrier (Fig. 4; 24, Para. [0037])  but fail to disclose holders that are adapted for insertion of the barrier from above into the holders and removal of the barrier by lifting the barrier.
However, Watson discloses barrier holders that are adapted for insertion of the barrier from above into the holders and removal of the barrier by lifting the barrier (Fig. 4; 38a, 16 and Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the platform of Stingl to include the barrier configuration, as taught by Watson, to easily install and remove barriers at the end of the platform. 
Claim 28: Watson discloses the platform according to Claim 26 wherein the first and second posts each have at least two holders distributed over a height of the posts for receiving barriers, and the holders are adapted for insertion of the barriers into the holders and removal of the barriers by lifting the barriers, and wherein when the barriers are inserted into the holders, the barriers extend across the shaft opening and positioned one above the other over the height of the posts (Fig. 4; 38a, 16 and Fig. 8).  
Allowable Subject Matter
Claims 22-23 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 22 would be allowable if rewritten in independent form because it recites the limitation of an erection beam extending between the at least two intermediate bars from a threshold area of the shaft opening obliquely upwards into the elevator shaft and no reasonable combination of prior art could be made without significant hindsight and/or unnecessary reconstruction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635